Citation Nr: 1106279	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bursitis of the right knee.

2.  Entitlement to service connection for residuals of a right 
hip flexor strain, to include as secondary to bursitis of the 
right knee.


WITNESSES AT HEARING ON APPEAL

Veteran and Father
	

ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2002 to November 
2005.

These matters come to the Board of Veterans' Appeals ("Board") on 
appeal from a September 2006 rating decision by the VA RO in 
Cleveland, Ohio, which granted service connection for bursitis of 
the right knee and assigned an evaluation of 10 percent, 
effective November 19, 2005, and denied service connection for 
residuals of a right hip flexor strain, to include as secondary 
to bursitis of the right knee.

In May 2007, a hearing was held before a Decision Review Officer 
(DRO) at the Cleveland RO.  A transcript of that proceeding has 
been associated with the claims folder.

During the course of his appeal, the Veteran requested that he be 
afforded a hearing before a Board Veterans Law Judge.  However, 
the Veteran failed to appear for the scheduled hearing and has 
not submitted a motion for a new hearing.  Accordingly, the Board 
deems that his request for a hearing has been withdrawn; his case 
will be adjudicated based on the current evidence of record.  38 
C.F.R. § 20.704(d), (e) (2010).

These issues were remanded by the Board for further development 
in January 2009.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability is 
manifested by limitation of motion, a torn medial meniscus, and 
complaints of pain, stiffness, weakness, and locking.

2.  Resolving doubt in favor of the Veteran, his residuals of a 
right hip flexor strain is shown to be causally or etiologically 
related to his military service. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no 
more, for service-connected bursitis of the right knee have been 
met. See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5019, 5258, and 5260 (2010).

2.  Service connection for residuals of a right hip flexor strain 
is warranted.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
residuals of a right hip flexor strain, the benefit sought on 
appeal has been granted in full, as discussed in the following 
decision.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for an increased rating for 
service-connected bursitis of the right knee, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains to 
the claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Thus, any error related to this element is 
harmless. 

With regard to the Veteran's right knee claim, VCAA letters dated 
in December 2005 and March 2009 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  These letters 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the 
March 2009 letter notified the Veteran as to how appropriate 
disability ratings and effective dates are assigned.  

Moreover, the Board notes that for initial rating claims, where, 
as here, service connection has been granted and the initial 
rating and effective date have been assigned, the claim of 
service connection has been more than substantiated, as it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was intended 
to serve has been fulfilled.  Furthermore, once a claim for 
service connection has been substantiated, the filing of a notice 
of disagreement (NOD) with the rating or the effective date of 
the disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
medical records are in the file.  All records identified by the 
Veteran as relating to this claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with an examination for his service-
connected bursitis of the right knee most recently in September 
2010.  There is no objective evidence indicating that there has 
been a material change in the severity of this service-connected 
disability since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2010).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  The 
examiner reviewed the claims files and examined the Veteran.  The 
Board finds this examination report to be thorough and consistent 
with contemporaneous medical records.  Thus, the Board concludes 
that the examination in this case is adequate upon which to base 
a decision with regard to this claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).
	
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a) (2010).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the Veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for bursitis of the right knee.

In a September 2006 rating decision, the RO granted service 
connection for right knee bursitis and assigned a 10 percent 
evaluation, effective November 19, 2005, under Diagnostic Codes 
5019 and 5260.  The Veteran is seeking a higher evaluation.

Bursitis is evaluated based on limitation of motion of the 
affected part, as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2010).

Diagnostic Code 5010 addresses the issue of arthritis due to 
trauma, substantiated by x-ray findings, which is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2010).

Degenerative arthritis, when established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2010).  

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  
Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted for extension limited to 10 degrees; a 20 percent 
disability rating is assigned for extension limited to 15 
degrees; a 30 percent disability rating is assigned for extension 
limited to 20 degrees; a 40 percent disability rating is assigned 
for extension limited to 30 degrees; and a 50 percent disability 
rating is assigned for extension limited to 45 degrees.  See 38 
C.F.R. § 4.71a (2010).

According to Diagnostic Code 5260, a 10 percent disability rating 
is warranted for flexion limited to 45 degrees; a 20 percent 
disability rating is assigned for flexion limited to 30 degrees; 
and a 30 percent disability rating is assigned for flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a (2010).

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension), 
both currently codified under 38 C.F.R. § 4.71a, may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination most 
recently in September 2010.  The examiner reviewed the claims 
file.  The Veteran reported that his right knee is about the same 
since he was examined in 2009.  Upon examination, the Veteran was 
noted as having tenderness over the medial joint space of the 
right knee.  His flexion was recorded as 0 to 104 degrees with 
pain to 118 degrees.  His ligaments are intact.  His patellar 
reflexes are normal.  His gait is normal.  He can do a full squat 
and repetitive motion causes no DeLuca criteria.  X-rays of the 
right knee were normal with no interval change since June 2009.  
MRI of the right knee revealed a small tear of the posterior horn 
of the medial meniscus extending to the inferior articular 
surface, unchanged since the MRI of June 2009.  The Veteran was 
diagnosed with a tear of the right medial meniscus.  The examiner 
noted that it is felt that his meniscal tear was unlikely 
secondary to his knee injury from 2004.       

The Veteran was also examined in August 2010.  At this 
examination, the Veteran reported pain, weakness, and stiffness 
in the right knee.  He reported that the knee gave out once 2 
years ago and that he requires a brace for distance walking to 
prevent swelling.  Except for tolerating pain, there is no 
interference with his occupation.  He has missed no days of work 
due to the knee condition.  The Veteran reported that he has pain 
with a lot of weight bearing, moving, and stair climbing.  The 
Veteran was noted as having active range of motion of 0 to 90 
degrees with pain at 85 to 90 degrees.  The knee is painful on 
motion.  There is no additional limitation following repetitive 
flexion and extension of the right knee.  The knee is stable on 
examination.  There is no warmth or effusion.  There is positive 
medial joint line tenderness, and there is negative anterior and 
posterior drawer, Lachman's, and McMurray's tests.  The knee is 
stable to varus and valgus stress.  The Veteran was diagnosed 
with internal derangement of the right knee, including right 
meniscal tear and right pes anserine bursitis.     

The Veteran also underwent a medical examination in June 2009.  
At this examination, the Veteran reported that his knee locked in 
August 2008 and an MRI showed a torn meniscus.  He has had no 
surgery.  Subsequent to his knee locking in August 2008, he has 
had no further locking.  Although, his knee gave out once in 
2006.  He does not wear a knee brace.  His knee prevents him from 
running.  The examiner noted that the right knee was tender to 
palpation.  He had a flexion of 0 to 114 degrees with pain to 119 
degrees.  Ligaments were intact.  His gait was normal.  He could 
raise on his toes, rock back on his heels, and balance on his 
left leg but he was unsteady on the right.  He could do a full 
squat.  He had a snapping noise with extension of the knee.  
Repetitive motion revealed no DeLuca criteria.  The Veteran was 
diagnosed with tear of the right medial meniscus and prepatellar 
bursitis of the right knee.  The examiner opined that it is at 
least as likely as not that his meniscal tear is secondary to his 
knee injury from 2004.  There are no DeLuca criteria with 
repetitive motion.  There is no interference with daily activity 
except he is unable to run or do activity that requires 
repetitive impact to the knee.    

The Veteran underwent a medical examination in June 2006.  The 
examiner reviewed the claims file.  The Veteran reported that he 
has pain on the medial side of the right knee with occasional 
swelling, but it does not give out or lock.  He will use a brace 
when exercising.  The examiner noted that the Veteran's knees are 
nontender to palpation.  He flexes the right knee to 122 degrees.  
Extension is 0 degrees.  Ligaments are intact.  Patellar and 
Achilles reflexes are normal.  He can raise on his toes, rock 
back on his heels, balance on either leg, and squat without 
difficulty.  The Veteran was diagnosed with bursitis of the right 
knee with residuals of discomfort but no abnormalities on 
physical examination or x-ray.   

The claims file also contains VA treatment records.  
Specifically, in a September 2009 VA treatment record, the 
Veteran was noted as having occasional swelling of his knee if he 
twists it a little bit.  Recently, however, it was noted that he 
is not having any trouble at all and has no swelling and 
basically a normal examination.  The treating orthopedist noted 
that an MRI demonstrates a slight tear in the posterior horn of 
the medial meniscus.  In a June 2009 VA treatment record, the 
Veteran presented with complaints of right knee pain and locking.  
The Veteran reported multiple episodes of locking and catching 
with mild medial knee pain intermittently.  He was noted as 
having a range of motion of 0 to 130 degrees, with mild medial 
knee pain with full flexion.  He was noted as having stable 
varus/valgus stress, a negative Lachman's test, and a positive 
McMurray's test with pain and pop.  In a May 2009 VA treatment 
record, it was noted that the Veteran experienced pain and 
popping with no current locking or giving out.  No warmth/redness 
or swelling was noted.  The Veteran was noted as having pain with 
valgus stress and no instability.  In an October 2008 VA 
treatment record, the Veteran was noted as having intermittent 
right knee pain, not active pain.  He indicated he wished to join 
the Air Force Reserves.  He was noted as having right knee mild 
swelling medially at bursa with normal range of motion.  In an 
April 2007 VA treatment record, the Veteran was noted as having 
mild swelling of the right knee.

The claims file also contains a November 2006 letter from the 
Veteran's employer.  This letter indicated that the Veteran 
frequently limps, shifts his body from position to position in 
search of comfort, and avoids strenuous tasks that would further 
hurt his leg.  

With respect to granting an increased rating under Diagnostic 
Code 5019 or 5010, the Board notes that the Veteran is already 
receiving a 10 percent evaluation for noncompensable limitation 
of motion that is accompanied by additional symptoms such as pain 
and occasional swelling.  As this is the maximum evaluation 
allowed for the Veteran's symptoms under Diagnostic Code 5010, an 
increased rating cannot be assigned under this diagnostic code.  

With respect to granting an increased rating under Diagnostic 
Code 5260, there is no clinical evidence of record reflecting 
that the Veteran's right knee has a limitation of flexion to 45 
degrees, as needed for a compensable evaluation under this 
diagnostic code.  As such, an increased rating cannot be assigned 
for the right knee under Diagnostic Code 5260 either.  However, 
the Board has considered alternative avenues through which the 
Veteran may obtain increased disability ratings.  

With respect to granting increased ratings under Diagnostic Code 
5261, there is no medical evidence of record reflecting that the 
Veteran's right knee has a limitation of extension to 10 degrees, 
as needed for a compensable evaluation under this diagnostic 
code.  As such, an increased rating cannot be assigned for the 
right knee under Diagnostic Code 5261.  

Diagnostic Code 5257 addresses impairment of the knee in the form 
of recurrent subluxation or lateral instability.  The claims file 
contains no subjective complaints or clinical evidence reflecting 
that the Veteran experiences recurrent subluxation of the right 
knee.  At the September 2010, June 2009, and June 2006 
examinations, it was noted that the Veteran's ligaments are 
intact.  At the August 2010 examination, the Veteran reported 
that his right knee gave out once 2 years ago.  However, the knee 
was noted as stable on examination.  The knee was noted as stable 
to varus and valgus stress.  The Board recognizes that the 
Veteran has complained that his knee gave out and he fell on one 
occasion.  However, his knee has been noted as stable on 
examination, and the clinical evidence of record does not support 
a finding of lateral instability.  Upon review of the medical 
evidence of record, the Board finds the consistent clinical 
findings of competent health care specialists following 
examination to be more persuasive than the Veteran's subjective 
complaint of falling on one occasion.  Therefore, the Board finds 
that an increased rating for the right knee is not warranted 
under Diagnostic Code 5257.

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There is 
no evidence of record reflecting that the Veteran has undergone 
removal of cartilage of the right knee.  Therefore, Diagnostic 
Code 5259 is not applicable.  However, as noted above, the 
Veteran has been noted as having a tear of the right medial 
meniscus.  Specifically, x-rays from the June 2009 examination 
revealed mild prepatellar bursitis of the right knee.  A June 
2009 MRI of the right knee, however, showed a radial edge tear 
involving the anterior horn of the medial meniscus.  The June 
2009 examiner opined that it is at least as likely as not that 
the Veteran's meniscal tear is secondary to his knee injury from 
2004.  The Board notes that the September 2010 examiner noted 
that it is felt that his meniscal tear was unlikely secondary to 
his knee injury from 2004.  As the claims file contains opinions 
both relating this meniscal tear to service and indicating that 
this tear is not related to service, and this tear appears to be 
evident on MRI but not on x-ray, the Board will resolve all doubt 
in favor of the Veteran and conclude that this meniscal tear is 
related to his already service-connected right knee disability.          

As noted above, if two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7 (2010).  Therefore, as 
a 20 percent evaluation is available under Diagnostic Code 5258 
for cartilage, semilunar, dislocated, with frequent episodes of 
"locking", pain, and effusion into the joint; and the Board has 
found that the Veteran's cartilage defect of the right knee is 
related to his service-connected right knee disability, for which 
he has been noted as having symptoms of pain and some locking, 
the Board finds that the Veteran should be assigned a 20 percent 
evaluation under Diagnostic Code 5258 for his right knee 
disability, as opposed to the 10 percent evaluation currently 
assigned under Diagnostic Codes 5019 and 5260.  This is the 
maximum evaluation allowed under this diagnostic code.

The Board has considered the possibility of assigning separate 
evaluations under Diagnostic Codes 5258 and 5019 or 5260.  
However, in VAOPGCPREC 9-98 (August 14, 1998), it was explained 
that that removal of semilunar cartilage may result in 
complications producing loss of motion, and, consequently, 
Diagnostic Code 5259 contemplates limitation of motion as a 
symptom so as to warrant consideration of the holding in Deluca.  
Therefore, to award the Veteran a disability rating based on 
limitation of motion and a separate disability rating under 
Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule 
against pyramiding, as these codes both contemplate limitation of 
motion.  Based on the reasoning expressed in that opinion, and 
the nature of the disabilities to which these codes apply, the 
Board believes that Diagnostic Code 5258, which pertains to 
dislocated semilunar cartilage, also contemplates limitation of 
motion; thus, to assign separate disability ratings under 
Diagnostic Codes 5258 and 5010 would also violate the rule 
against pyramiding.

In short, as the Veteran's symptoms warrant a higher evaluation 
under Diagnostic Code 5258 than they do under Diagnostic Code 
5019 or 5260, the Board will assign the Veteran the greater 20 
percent evaluation under Diagnostic Code 5258.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and fibula), 
and Diagnostic Code 5263 (genu recurvatum).  As there is no 
evidence of record showing that the Veteran has ankylosis of the 
right knee, impairment of the tibia and fibula, or acquired, 
traumatic genu recurvatum, these diagnostic codes are not 
applicable. 

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the Veteran's complaints of knee 
pain, stiffness, and weakness.  However, at the September 2010 VA 
examination, the examiner noted that the Veteran can do a full 
squat and repetitive motion causing no DeLuca criteria.  At the 
August 2010 VA examination, the examiner noted that there is no 
additional limitation following repetitive flexion and extension 
of the right knee.  At the June 2009 VA examination, the examiner 
noted that there are no DeLuca criteria with repetitive motion.  
More importantly, as noted above, the Veteran is already 
receiving a 20 percent evaluation for the right knee under 
Diagnostic Code 5258 for noncompensable limitation of motion that 
is accompanied by symptoms such as pain and locking.  Therefore, 
the Board finds that the current 20 percent rating already 
contemplates the Veteran's functional loss, and that an increased 
rating under Deluca is not warranted.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's service-
connected bursitis of the right knee is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
disability with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, the Board concludes that the evidence supports an 
increased rating of 20 percent for the Veteran's service-
connected bursitis of the right knee, but that the preponderance 
of the evidence is against the claim for a rating higher than 20 
percent for this disability for the period of time on appeal.  
The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application as there is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has 
been considered and is not for application.  Fenderson, supra.

2.  Entitlement to service connection for residuals of a right 
hip flexor strain, to include as secondary to bursitis of the 
right knee.

The Veteran is seeking entitlement to service connection for 
residuals of a right hip flexor strain.  Specifically, the 
Veteran asserted that he first developed a right hip disorder in 
service and experienced chronic symptoms both during and after 
service.  Alternatively, he also contends that this condition is 
the result of the antalgic gait he believes developed as a result 
of his service-connected bursitis of the right knee.  See hearing 
transcript, May 2007.

A review of the service treatment records reveals that the 
Veteran complained of right hip pain in September 2003.  The 
Veteran was diagnosed with right hip flexor strain. 

With regard to a current diagnosis, the Board notes that the 
Veteran underwent an examination most recently at Knox Community 
Hospital in September.  The examiner reviewed the claims file and 
noted that the Veteran is claiming a right hip flexor strain 
secondary to bursitis of the right knee.  The examiner noted that 
the Veteran underwent a joint examination in June 2009.  The 
Veteran reported that his right hip bothered him after he got out 
of service, but he has no recollection of injury.  He stated in a 
2006 examination that he thought it was from the marching he did 
while in the service.  He has had no treatment for the hip.  Upon 
examination, the Veteran was diagnosed with a right hip strain.  
The examiner determined that the hip strain appears to be an 
isolated instance and unrelated to the right knee condition.  
Since it was mentioned in the general medical examination of 
2006, it appears that this had been present within the year's 
time of his discharge and, therefore, can be service connected on 
its own rather than related to his right knee.       

With regards to establishing service connection on a direct 
basis, regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

In light of the fact that the Veteran complained of right hip 
pain while in service, he filed a claim for service connection 
for a right hip disability immediately upon discharge from 
service in November 2005, he has a current diagnosis of a right 
hip disability, a medical examiner indicated that it appears that 
the Veteran's right hip disability has been present within the 
year's time of his discharge, and the claims file contains no 
medical opinions indicating that the Veteran's right hip 
disability is not related to his active duty service, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran has a 
current right hip disability as a result of his active duty 
service.  Thus, resolving doubt in favor of the Veteran, the 
Board concludes that service connection must be granted for his 
residuals of a right hip flexor strain.  














ORDER

Entitlement to no more than a 20 percent evaluation for service-
connected bursitis of the right knee is granted, subject to the 
laws and regulations governing the payment of monetary awards.

Entitlement to service connection for residuals of a right hip 
flexor strain, to include as secondary to bursitis of the right 
knee is granted, subject to the laws and regulations governing 
the payment of monetary awards.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


